MEMORANDUM **
Federal prisoner Michael F. Schulze appeals pro se from the district court’s denial of his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Schulze contends that the district court erred by determining that “some evidence” supports the prison disciplinary hearing officer’s determination that he possessed morphine. We conclude that the district court did not err. See Superintendent v. Hill, 472 U.S. 445, 454-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.